DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claim 1 is amended.
Claims 4-5 and 7-8 are cancelled.
Claims 1-3, 6, and 9-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the entire first surface of the encapsulating layer” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “entirety of the first surface of the encapsulating 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 20120247558 A1) in view of HSIEH (US 20110308606 A1).
	Regarding claim 1, HSU teaches a solar module (see solar cell assembly in Fig. 16) comprising:
an encapsulating layer (encapsulant EVA resin 31) including a first surface (see the top & left side surface of the encapsulant EVA resin 31) and a second surface (see the bottom & right side surface of the encapsulant EVA resin 31) opposite to the first surface (see Fig. 16); 
a plurality of solar cells (see the solar cell units 32) embedded in the encapsulating layer (see Fig. 16); and 
a patterned layer of glaze pigments (see the patterned layer of the organic particles in Fig. 16; Since there is no further definition for “glaze pigments” in the Applicant specification, the limitation “glaze pigments” is considered as ‘material with a glazing property’ under the broadest reasonable interpretation, therefore, the organic particles have a capability of glazing property and correspond to the limitation “glaze pigments”) formed on a part of the first surface of the encapsulating layer (formed on a part of the top & left side surface of the encapsulant EVA resin) and including at least one patterned unit (see the patterned unit of the patterned layer of the organic particles) having a plurality of color spots (see the organic particles) separated from one another (see Fig. 16; [0031], The organic particles useful in the present invention are, for example, but not limited to, poly(meth)acrylate resin, polyurethane resin, silicone resin, or a mixture thereof; [0036], the shape of the organic particles is not particularly limited, and can be, for example, spherical), wherein the patterned layer of the glaze pigments is free from being formed on the entire first surface of the encapsulating layer (The patterned layer of the organic particles is free from being formed on the entire top & left side surface of the encapsulant EVA resin) (see Fig. 16); and
a first translucent sheet (glass 40 & optical adhesive 33) combined to the first surface of the encapsulating layer and the patterned layer (see the rejection of claim 1 and Fig. 16).
	Regarding the claimed “wherein a light-facing surface and a backlit surface of the first translucent sheet is formed with a rough face”, HSU teaches a light-facing surface (see the top surface of the glass 40 & optical adhesive 33) and a backlit surface (see the bottom surface of the glass 40 & optical adhesive 33) of the first translucent sheet, and a backlit surface of the first translucent sheet is formed with a rough face (See the rough face of the bottom surface of the glass 40 & optical adhesive 33) (see Fig. 16), but does not explicitly disclose the claimed “a 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	HSU teaches at least one of the color spots is between 0.03 mm and 0.10 mm in width ([0036], The mean particle size (width) of the organic particles is not particularly limited, and is generally in the range from about 0.5 micron (about 0.0005 mm) to about 30 µm (about 0.03 mm); Given the teachings above, it would have been obvious to have selected width within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

  	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	HSU teaches the first translucent sheet is joined with the encapsulating layer and the patterned layer through the backlit surface (see the rejection of claim 1 and Fig. 16).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified HSU teaches the rough face is formed on at least a portion of the light-facing surface and the backlit surface (see the rejections of claim 1).
  
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Modified HSU teaches the rough face is formed on an entire area of the light-facing surface and the backlit surface (see the rejection of claim 1).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Modified HSU teaches the rough face allows light to enter the patterned layer at different angles (The rough surface is considered to have a capability of the function).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	HSU teaches Poisson spots are created underneath the color spots for the light to reach the solar cells sheltered by the color spots (Regarding the claimed “Poisson spots are created underneath the color spots for the light to reach the solar cells sheltered by the color spots”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be capable of performing this function.  The placement of the spherical organic particles permits this function.  As such, the instantly claimed apparatus is unpatentable over the cited prior art).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 20120247558 A1) in view of HSIEH (US 20110308606 A1) as applied to claim 1 above, further in view of NOMURA (US 6384318 B1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein at least one of the color spots is between 0.05 mm and 0.08 mm in width”, HSU does not explicitly disclose the claimed feature.  
	However, NOMURA discloses a solar battery module, wherein the anti-glare film contains an organic polymer, and has a surface having fine roughness suitable for scattering light (see C3, Figs. 1-10), wherein the diameter of the organic material particles should be 0.05 to 200 µm and with the diameter of particles within this range, reflection can be suppressed (C13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the organic particles to have 0.05 to 200 µm in the device of HSU as taught by NOMURA, because the diameter of 0.05 to 200 µm suppresses the reflection, and the change in configuration of size of a component is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, modified HSU teaches at least one of the color spots is between 0.05 mm and 0.08 mm in width (see 0.05 (about 0.00005 mm) to 200 µm (about 0.2 mm); Given the teachings above, it would have been obvious to have selected width within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 20120247558 A1) in view of HSIEH (US 20110308606 A1) as applied to claim 1 above, further in view of GONZALEZ (US 20100147364 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the solar cells are connected in series”, HSU teaches the solar cells (see the rejection of claim 1), but does not explicitly disclose the claimed “connected in series”.
	However, GONZALEZ discloses solar cells 52 are typically interconnected in series to form circuits, which are then encapsulated to form the PV module 50 [0010].  And, one of ordinary skill in the art would appreciate that the interconnection in series provides a desired voltage.
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the solar cell units so as to be interconnected in series in the device of HSU as taught by GONZALEZ, because the interconnection in series is a typical interconnection and provides a desired voltage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 20120247558 A1) in view of HSIEH (US 20110308606 A1) as applied to claim 1 above, further in view of PERRY (US 20120152323 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a second translucent sheet combined to the second surface of the encapsulating layer”, HSU teaches a second sheet (backsheet 30) combined to the second surface of the encapsulating layer (see the rejection of claim 1 and Fig. 16), but does not explicitly disclose “translucent”.

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the glass material for the backsheet in the device of SHU as taught by PERRY, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).


Response to Arguments
	Applicant's arguments filed on 12/17/2020 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the new limitation in the amended claim 1 in P4-P9, is not persuasive.
	Modified HSU in view of HSIEH teaches all limitation including the new limitation in the amended claim 1 (see the full discussion of the modified rejection of claim 10.

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726